Title: To Thomas Jefferson from George Washington, 15 April 1780
From: Washington, George
To: Jefferson, Thomas



Sir
Head Quarters Morris Town 15. April 1780

The probability of a continuance of the War to the Southward, which will of course draw the troops of the State of Virginia to that quarter, makes it essentially necessary that every measure should be taken to procure supplies of Cloathing for them, especially  of Shoes, Stockings and linen. The distance and the difficulty of transportation would render a supply of those Articles, from hence, extremely precarious, even were our Continental Magazines well stocked, but this is so far from being the case, that I can assure your Excellency there never was greater occasion for the states to exert themselves in procuring Cloathing for their respective troops. General Lincoln has, he informs me, already written to you on this subject, but as he could not be acquainted with our present circumstances and prospects in regard to Cloathing, I thought it expedient to communicate our situation to your Excellency that You might the better perceive the necessity which the State of Virginia will be under of supplying the troops to the Southward more particularly with the Articles which I have before enumerated.
I have the honor to be &c.
